In an action for a divorce and ancillaiy relief, the defendant appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Queens County (Fitzmaurice, J.), entered March 6, 2009, as, upon a decision of the same court dated August 10, 2007, made after a nonjury trial, awarded the plaintiff custody of the parties’ two children, failed to award her maintenance and pendente lite arrears of maintenance and child support, directed her to pay child support and a pro rata share of the children’s private school tuition, directed that all property subject to equitable distribution be distributed in accordance with the parties’ stipulation of settlement dated July 27, 2007, and failed to award her counsel fees and expert fees, and the plaintiff cross-appeals, as limited by his brief, from so much of the same judgment as awarded him the sum of only $303 per week in child support, failed to award him counsel fees, and denied his request to reallocate expert fees and fees for the attorney for the children..